Exhibit 10.1

 

WARRANT EXERCISE AGREEMENT

 

THIS WARRANT EXERCISE AGREEMENT (this “Agreement”), dated as of August 9, 2017,
is by and among Inpixon, a Nevada corporation (the “Company”), and certain
registered holders of the Company’s outstanding warrants set forth on the
signature pages hereto (each a “Warrant Holder” and together, the “Warrant
Holders”).

 

RECITALS:

 

WHEREAS, the Warrant Holders are the record and beneficial owners of one or more
of warrants (the “Registered Warrants”) to purchase shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”), at an original
exercise price of $1.3125 per share (the “Exercise Price”) issued pursuant to
that certain Warrant Agency Agreement, dated June 30, 2017 (the “Warrant Agency
Agreement”), by and between the Company and Corporate Stock Transfer, as warrant
agent (the “Warrant Agent”); and

 

WHEREAS, as of the date hereof, the Warrant Holders are the registered holders
of the Registered Warrants set forth on each Warrant Holder’s signature page
hereto; and

 

WHEREAS, as of the date hereof, there are issued and outstanding Registered
Warrants to purchase an aggregate of 5,750,000 shares of Common Stock; and

 

WHEREAS, the Company’s board of directors has determined that it is in the best
interests of the Company, its stockholders and the Warrant Holders to induce the
exercise of the Warrants by the Warrant Holders by (i) amending the Warrant
Agency Agreement to reduce the Exercise Price of the Registered Warrants to
$0.30 (“Amended Exercise Price”) in accordance with the terms and conditions of
Amendment No. 1 to the Warrant Agency Agreement, substantially in the form
attached hereto as Exhibit A (the “Warrant Agency Amendment”), and (ii) issuing
additional warrants to the Warrant Holders, substantially in the form attached
hereto as Exhibit B (the “Additional Warrants”), to purchase an aggregate of
1,095,719 shares of Common Stock (the “Additional Warrant Shares”) at an
exercise price of $0.55 per share; and

 

WHEREAS, each Warrant Holder agrees, on the terms and subject to the conditions
set forth herein, to exercise such Warrant Holder’s Registered Warrants for cash
in an amount that is equal to a minimum of 300,000 shares of Common Stock,
unless such Warrant Holder does not own Registered Warrants to purchase a number
of shares of Common Stock equal to at least 300,000, in which case such Warrant
Holder will agree to exercise all Registered Warrants held by such Warrant
Holder (the “Minimum Purchase Amount”).

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.     Warrant Agency Amendment. The Warrant Holders hereby agree and consent to
the Warrant Agency Amendment for the purpose of reducing the Exercise Price to
the Amended Exercise Price.

 

2.     Exercise of the Warrants. Each Warrant Holder hereby irrevocably agrees
to exercise the Registered Warrants for the aggregate number of shares of Common
Stock, which shall be equal to no less than the Minimum Purchase Amount, as set
forth on each Warrant Holder’s signature page hereto (the “Exercised Shares”)
for a cash exercise payment that shall be equal to the amount of Exercised
Shares multiplied by the Amended Exercise Price (the “Purchase Price”). The
number of Exercised Shares and the Purchase Price applicable to each Warrant
Holder is set forth on each Warrant Holder’s signature page hereto. No later
than one (1) Trading Day (as defined below) following the date hereof, each
Warrant Holder shall deliver such Warrant Holder’s Election to Purchase (as
defined in the Warrant Agency Agreement) and the Purchase Price for the
Exercised Shares in accordance with Section 3.3 of the Warrant Agency Agreement
and the Company shall deliver the fully executed Warrant Agency Amendment to the
Warrant Agent. Following the exercise of the Registered Warrants and the
delivery of the Purchase Price pursuant to this Agreement, the Company shall
cause the Warrant Agent to deliver the Exercised Shares in accordance with the
terms of the Warrant Agency Agreement and within (1) Trading Day following such
exercise, the Company will deliver an executed Additional Warrant registered in
the name of each Warrant Holder to purchase the number of shares of Common Stock
that shall be equal to the number of Exercised Shares purchased by each Warrant
Holder. For purposes of this Agreement “Trading Day” means a day on which the
Company’s principal trading market is open for trading.

 

 

 

 



3.     Representations and Warranties of the Company. The Company hereby
represents, warrants and covenants to the Warrant Holders as follows:

 

3.1.       The Company has full power and authority and has taken all requisite
action on the part of the Company, its officers, directors and stockholders
necessary for (i) the authorization, execution and delivery of this Agreement,
the Additional Warrants and the Warrant Agency Amendment (collectively, the
“Transaction Documents”), (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the issuance and
delivery of the Additional Warrants and the shares of Common Stock issuable upon
exercise of the Additional Warrants (the “Warrant Shares”).

 

3.2.       This Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally and to general equitable principles and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy.

 

3.3.       Upon the due exercise of the Registered Warrants pursuant to this
Agreement and the Additional Warrants in accordance with their terms, the
Exercised Shares and the Warrant Shares will be validly issued, fully paid and
non-assessable free and clear of any liens and encumbrances, except for
restrictions on transfer set forth in the Transaction Documents pursuant to
which the Registered Warrants were originally issued or the Additional Warrants
or imposed by applicable securities laws and except for those created by the
Warrant Holder. The Company has reserved a sufficient number of shares of Common
Stock for issuance upon the exercise of the Registered Warrants and the
Additional Warrants.

 

3.4.       The authorization, execution, delivery and performance of this
Agreement, and the other Transaction Documents require no consent of, action by
or in respect of, or filing with, any person, entity, governmental body, agency,
or official other than the consent of the holders of a majority of the
outstanding Registered Warrants, the consent of certain of the Company’s senior
secured lenders, the filing of a Listing of Additional Shares notification with
the Nasdaq Capital Market and filings that will be made pursuant to applicable
state securities laws and post-sale filings pursuant to applicable state and
federal securities laws which the Company undertakes to file within the
applicable time periods. Subject to the accuracy of the representations and
warranties of the Warrant Holders set forth in Section 4 hereof, the Company has
taken all action necessary to exempt the offer and sale of the Additional
Warrants and upon exercise in accordance with the terms of the Additional
Warrants, the Warrant Shares from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”).

 

 2 

 

 



4.     Representations and Warranties of the Warrant Holder. Each Warrant Holder
hereby represents and warrants to the Company as follows:

 

4.1.       If the Warrant Holder is an entity, the Warrant Holder is a validly
existing corporation, limited partnership or limited liability company and has
all requisite corporate, partnership or limited liability company power and
authority to enter into this Agreement and the other Transaction Documents, as
applicable, and to perform its obligations hereunder and thereunder. If the
Warrant Holder is an individual, the Warrant Holder is legally competent and has
the legal capacity to enter into this Agreement and to perform his or her
obligations hereunder.

 

4.2.       The execution, delivery and performance by the Warrant Holder of this
Agreement and the other Transaction Documents, as applicable, have been duly
authorized and this Agreement and each other Transaction Document, as applicable
constitutes the valid and legally binding obligation of the Warrant Holder,
enforceable against the Warrant Holder in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.

 

4.3.       The Warrant Holder is an “accredited investor,” as such term is
defined by Rule 501 of Regulation D.

 

4.4.       The Warrant Holder owns the Registered Warrants beneficially and of
record, free and clear of any liens, pledges, options, security interests,
claims, third party rights, charges or any other restrictions or encumbrances of
any nature whatsoever (“Encumbrance”), other than restrictions upon
transferability of the Registered Warrants arising under applicable securities
laws. There are no agreements (i) granting any option, warrant or right of first
refusal with respect to the Warrants or Additional Warrants to any person or
entity, (ii) restricting the right of the Warrant Holder to exercise the
Warrants or Additional Warrants in accordance with their terms and the terms of
this Agreement, or (iii) restricting any other right of the Warrant Holder with
respect to the Warrants or Additional Warrants. Except as provided below, the
Warrant Holder shall not (i) transfer, or consent to any transfer of, any or all
of the Additional Warrants or any interest therein, or create or permit to exist
any Encumbrance on the Additional Warrants, (ii) enter into any contract, option
or other agreement or understanding with respect to any transfer of any or all
of such Additional Warrants, or (iii) take any other action that would in any
way restrict, limit or interfere with the performance of its obligations
hereunder; provided, however, that the Warrant Holder shall have the right to
sell or otherwise transfer some or all of its Additional Warrants to another
person or entity provided, that (i) such sale or transfer complies with
applicable securities laws, and (ii) the transferee enters into an agreement
reasonably satisfactory to the Company agreeing to be bound by the terms of the
Additional Warrant so sold or transferred to it. The Warrant Holder hereby
acknowledges that the Company shall be entitled to refuse to effect the transfer
of any Additional Warrants not in compliance with the terms of this Agreement
and the Additional Warrants.

 

4.5        Neither the Warrant Holder nor the Warrant Holder’s respective
officers, directors or employees, has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents for which the Company (or any of its subsidiaries) is responsible.

 

5.     Additional Amendments. Except for any adjustments permitted in accordance
with Section 4 of the Warrant Agency Agreement, as amended, the Company
covenants and agrees that it will not take any action to further reduce the
Amended Exercise Price of the Registered Warrants without the written consent of
the Warrant Holders holding a majority of the then outstanding Exercised Shares.

 

6.     Counterparts. This Agreement may be executed in the original or by
facsimile in two or more counterparts, each of which shall be deemed an original
and all of which, taken together, shall constitute but one and the same
instrument.

 

7.     Entire Agreement; Amendment. This Agreement and the Transaction Documents
constitute the entire agreement between the Company and the Warrant Holders
regarding the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between them with respect to the subject matter
hereof. This Agreement may only be amended by an agreement in writing executed
by the Warrant Holders holding a majority of then outstanding Exercised Shares.

 

8.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regards to the choice
of laws principles thereof.



 



[SIGNATURE PAGE FOLLOWS]


 

 3 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

INPIXON       By:            Name:

Nadir Ali

  Title:

Chief Executive Officer

 





 

 4 

 



 

WARRANT HOLDER

 

   



Warrant Holder Name

 

 

By:                Name:     Title:    



 



Number of Registered Warrants owned by the Warrant Holder:

 

______________________________________

 



Number of Exercised Shares underlying Registered Warrants:

 



______________________________________

 

Number of Additional Warrants

 

______________________________________ 



 



Total Purchase Price for all Exercised Shares: $____________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[WARRANT HOLDER SIGNATURE PAGE]

 

 5 

 

 




Exhibit A

 

Warrant Agency Amendment

 

AMENDMENT NO. 1 TO

THE WARRANT AGENCY AGREEMENT

 

This Amendment No. 1 to the Warrant Agency Agreement (this “Amendment”), is made
and entered into effective as of August 9, 2017, by and between Inpixon, a
Nevada corporation, with offices at 2479 E. Bayshore Road, Suite 195, Palo Alto,
CA 94303 (the “Company”), and Corporate Stock Transfer Inc., with offices at
3200 Cherry Creek S Dr # 430, Denver, CO 80209 (the “Warrant Agent”).

 

RECITALS:

 

A.         The Company has engaged the Warrant Agent to act as the Company’s
agent in connection with the issuance, registration, transfer, exchange and
exercise of warrants (the “Registered Warrants”) issued in accordance with that
certain warrant agency agreement by and between the Company and the Warrant
Agent, dated as of June 30, 2017 (the “Warrant Agreement”).

 

B.          The Registered Warrants are exercisable for shares of the Company’s
common stock at an exercise price of $1.3125 per share (the “Exercise Price”).

 

C.          In order to induce certain holders of the Registered Warrants (the
“Warrant Holders”) to exercise the Registered Warrants as described in that
certain warrant exercise agreement dated as of the same date of this Amendment
(the “Warrant Exercise Agreement”), the Company has agreed to amend the Warrant
Agreement to reduce the Exercise Price of the Registered Warrants to $0.30 (the
“Amended Exercise Price”), subject to the terms and conditions provided in the
Warrant Exercise Agreement.

 

D.          Pursuant to Section 1 of the Warrant Exercise Agreement and as set
forth on the signature page to this Amendment, as required by Section 9.8 of the
Warrant Agreement, the Underwriter (as such terms is defined in the Warrant
Agreement) and the Warrant Holders representing a majority of the outstanding
Registered Warrants have agreed and consented to this Amendment for the purpose
of reducing the Exercise Price of the Registered Warrants to the Amended
Exercise Price.

 

E.          Capitalized terms used in this Amendment shall have the meaning
given to those terms in the Warrant Agreement, unless this Amendment provides
otherwise.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by the parties hereto, the parties hereto hereby amend
the Warrant Agreement and agree, as follows:

 

1.           Amendment to Section 3.1 of the Warrant Agency Agreement. Section
3.1 of the Warrant Agreement is hereby deleted in its entirety and replaced with
the following:

 

“3.1 Exercise Price. Each Warrant shall entitle the registered holder thereof,
subject to the provisions of such Warrant and of this Warrant Agreement, to
purchase from the Company the number of shares of Common Stock stated therein,
at the price of $0.30 per whole share, subject to the subsequent adjustments
provided in Section 4 hereof. The term “Exercise Price” as used in this Warrant
Agreement refers to the price per share at which Common Stock may be purchased
at the time a Warrant is exercised.”

 

2.           Amendment to Section 4.4 of the Warrant Agreement. Section 4.4 of
the Warrant Agreement is hereby deleted in its entirety and replaced with the
following:

 

“4.4 Reserved.”

 

3.           Ratification of Warrant Agreement. Except as specifically modified
by this Amendment, all other terms and provisions of the Warrant Agreement shall
remain unchanged and in full force and effect.

 

4.           Separate Counterparts. This Amendment may be executed in one or
more separate counterparts, each of which when so executed, shall be deemed to
be an original. Such counterparts shall, together, constitute and be one and the
same instrument. Electronic copies of executed signature pages (whether in .pdf
or facsimile format or otherwise) to this Amendment shall have the same effect
as “ink” original signature pages.

 

[Signature Page Follows.]

 



  

 

 

IN WITNESS WHEREOF, the parties hereto executed this Amendment as of August 9,
2017.

 



INPIXON         By: /s/ Nadir Ali    Name: Nadir Ali   Title: CEO  

 

CORPORATE STOCK TRANSFER INC.         By:                             Name:    
Title:    

 

In accordance with Section 9.8 of the Warrant Agency Agreement the undersigned,
together with the hereby acknowledges and consents to this Amendment:

 

AEGIS CAPITAL CORP.         By:                             Name:     Title:    

 

  

 

 



Exhibit B

 

Additional Warrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 





 

 

